Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to amendment filed 07/05/2022.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1-7, 9-15, 17-20 have been considered and remain pending. Claim(s) 1-3, 5, 7, 9-15, 17-20 have been amended. Claim(s) 8, 16 have been cancelled. 


Allowable Subject Matter

Per the instant Office Action, Claims 1-7, 9-15, 17-20 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims " recovering the segmented system data as fully constructed using a number of operations not less than twice a size of the segmented system data measured in segments.”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … updating at least one portion of a plurality of portions of a segmented system data in one or more volatile memories; 
responsive to the at least one portion of the plurality of portions of the segmented system data being updated, 
flushing each of the updated at least one portion and a corresponding one further portion of the plurality of portions of the segmented system data per system data update trigger event, from the one or more volatile memories to one or more non-volatile memories; and 
reconstructing the segmented system data to the one or more volatile memories from the one or more non-volatile memories, 
wherein the reconstructing comprises:
loading one or more segments of the segmented system data from the one or more non-volatile memories to the one or more volatile memories, 
wherein the plurality of portions of the segmented system data in the one or more non-volatile memories are separated into the one or more segments; and 
recovering the segmented system data as fully constructed using a number of operations not less than twice a size of the segmented system data measured in segments.”

The reasons for allowance of Claim 13 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … updating at least one portion of a plurality of portions of a segmented system data in the one or more volatile memories; 
responsive to the at least one portion of the plurality of portions of the segmented system data being updated,
 flushing each of the updated at least one portion and a corresponding one further portion of the plurality of portions of the segmented system data per system data update trigger event, from the one or more volatile memories to one or more non-volatile memories; and 
reconstructing the segmented system data to the one or more volatile memories from the one or more non-volatile memories, wherein the reconstructing comprises:
loading one or more segments of the segmented system data from the one or more non-volatile memories to the one or more volatile memories, 
wherein the plurality of portions of the segmented system data in the one or more non-volatile memories are separated into the one or more segments; and 
recovering the segmented system data as fully constructed using a number of operations not less than twice a size of the segmented system data measured in segments.”

The reasons for allowance of Claim 18 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … means for updating at least one portion of a plurality of portions of a segmented system data in one or more volatile memories;  responsive to the at least one portion of the plurality of portions of the segmented system data being updated, means for flushing each of the updated at least one portion and a corresponding one further portion of the plurality of portions of the segmented system data per system data update trigger event, from the one or more volatile memories to one or more non-volatile memories; and means for reconstructing the segmented system data to the one or more volatile memories from the one or more non-volatile memories, 
wherein the means for reconstructing comprises: means for loading one or more segments of the segmented system data from the one or more non-volatile memories to the one or more volatile memories, wherein the plurality of portions of the segmented system data in the one or more non-volatile memories are for being separated into the one or more segments; and means for recovering the segmented system data as fully constructed using a number of operations not less than twice a size of the segmented system data measured in segments.”

As dependent claims 2-7, 9-12, 14, 15, 17, 19, 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

Rogers (U.S. Patent Number 7,711,923) teaches about discloses reconstructing portions of mapping table in non-volatile memory and then caching reconstructed portions of mapping table, also discloses reconstruction of mapping table and restoring only the most recent and valid information of mapping table but fails to teach said limitation noted supra.

Response to Arguments

Applicant's arguments filed on 07/05/2022 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        08/27/2022
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132